Exhibit 10.1
STOCK PURCHASE AND SETTLEMENT AGREEMENT AND MUTUAL RELEASES
This Stock Purchase and Settlement Agreement and Mutual Releases (the
“Agreement”), dated as of August 4, 2008, is entered into by and among Ludwig
Kuttner, Beatrice Ost-Kuttner, Fabian Kuttner and K Holdings LLC (each a
“Selling Party” and collectively, the “Selling Parties”) on the one hand, and
Hampshire Group, Limited, a Delaware corporation (“Hampshire”), on the other
hand, and shall be effective immediately upon execution by all parties. The
Selling Parties and Hampshire shall each be referred to as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, Hampshire has asserted certain Claims (as defined in Section 2.3(a))
against Ludwig Kuttner, including, without limitation, Claims arising out of or
relating to (i) the costs of the investigation (the “Investigation”) of Ludwig
Kuttner by the Audit Committee of the Board of Directors of Hampshire (the
“Board of Directors”), (ii) the costs related to the termination of Ludwig
Kuttner’s employment, (iii) the costs of tax filings related to the
Investigation or that required resubmission based on findings of the
Investigation, (iv) the repayment of bonuses, other incentive-based and equity
based compensation, and profits realized from the sale of Hampshire securities,
(v) the misuse and misappropriation of assets for personal benefit, (vi) certain
related party transactions, (vii) internal control deficiencies and improper
financial reporting and accounting for expense reimbursement and (viii) breach
of loyalty (collectively, the “Hampshire Claims”); and
WHEREAS, Ludwig Kuttner has asserted certain Claims against Hampshire and
certain of its current and former officers and directors and subsidiaries in an
arbitration and otherwise, including, without limitation, Claims arising out of
or relating to (i) Hampshire’s actions with respect to Ludwig Kuttner’s
employment and the termination thereof, (ii) his role and status as an employee,
officer, director and stockholder of Hampshire, (iii) the Investigation
including with respect to his tax filings and the termination of his employment,
(iv) termination benefits including health, dental and life insurance, (v) stock
options, bonuses payable, expense reimbursements and personal and other property
withheld, and (vi) indemnification obligations (collectively, the “Kuttner
Claims”); and
WHEREAS, none of the Parties has made or makes any admission with respect to any
of the aforementioned Claims asserted against such Parties; and
WHEREAS, the Parties wish to resolve all Claims which have been or could have
been alleged as against each other relating to the foregoing and otherwise,
without admitting any liability or wrongdoing, so as to avoid the burden,
expense and inconvenience of further litigation between the Parties; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, in connection with a settlement of the aforementioned Claims, the
Selling Parties desire to sell and Hampshire desires to purchase all shares of
Hampshire’s Common Stock, par value $0.10 per share (the “Common Stock”), that
are beneficially owned by the Selling Parties, consisting of the following
shares of Common Stock (the “Purchased Shares”):

         
Ludwig Kuttner
    695,928  
Beatrice Ost-Kuttner
    360,000  
K Holdings LLC
    1,214,412  
Fabian Kuttner
    120,000  
 
       
Total Shares:
    2,390,340  
 
     

NOW, THEREFORE, for good and valuable consideration, including the mutual
promises, releases, representations, covenants and obligations contained herein,
the sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
Article I.
SALE AND PURCHASE
Section 1.1. Purchase of Shares. (a) Subject to the terms, provisions and
conditions contained in this Agreement, the Selling Parties do hereby assign,
transfer, convey and deliver to Hampshire all of the Selling Parties’ right,
title and interest in and to the Purchased Shares and Hampshire does hereby
accept and purchase the Purchased Shares from the Selling Parties for a purchase
price per share of $5.00 and an aggregate purchase price of $11,951,700 (the
“Purchase Price”). Such assignment, transfer, conveyance, delivery and purchase
of the Purchased Shares shall be effective automatically as of the execution of
this Agreement and the payment to the Selling Parties of the Purchase Price (net
of any payments due to Hampshire pursuant to Section 2.1 hereof and $77,941.44
of applicable employment and income tax withholding pursuant to Section 1.1(b)
hereof), without the necessity of the execution and delivery by either party of
any further agreement, instrument or document or the taking of any other action,
except that the Selling Parties shall deliver herewith the stock certificates
representing the Purchased Shares and duly executed stock powers with Medallion
signature guarantees or other guarantees acceptable to Hampshire’s transfer
agent (the “Stock Powers”) authorizing the transfer of the Purchased Shares in
accordance with the terms of this Agreement, or, in the case of any Purchased
Shares held by the Selling Parties in book entry form, Hampshire shall have
received confirmation that such shares have been transferred in book entry form
to the account of Hampshire at a broker designated by Hampshire, in each case
free and clear of any Lien (as defined herein). In the event any certificate
representing the Purchased Shares has been lost, destroyed or stolen, the
Selling Parties, as a condition to the receipt of the Purchase Price, shall
execute a customary lost certificate affidavit in the form required by
Hampshire’s transfer agent (the “Lost Certificate Affidavit”).
(b) Each of the Selling Parties and Hampshire acknowledge and agree that
(i) 35,794 of the Purchased Shares consist of Common Stock held for the benefit
of Ludwig Kuttner under the Hampshire Group, Limited and Affiliates Common Stock
Purchase Plan (the “SPP”), (ii) the portion of the Purchase Price attributable
to such Purchased Shares held under the SPP will be subject to all applicable
employment and income tax withholding of $77,941.44 and will be reported to
Ludwig Kuttner on Form W-2, and (iii) after the date hereof, the Selling Parties
will have no right, title, interest or ownership (beneficial or otherwise) in
any shares of Hampshire’s stock issuable or distributable under the SPP.

 

2



--------------------------------------------------------------------------------



 



(c) Subject to the terms, provisions and conditions contained in this Agreement,
in the event that the Selling Parties become aware of any additional shares of
Common Stock that any Selling Party beneficially owns (such shares of Common
Stock, “Additional Purchased Shares”), the Selling Parties shall, promptly after
such Selling Parties become aware of such Additional Purchased Shares, assign,
transfer, convey and deliver to Hampshire all of the Selling Parties’ right,
title and interest in and to such Additional Purchased Shares and Hampshire
shall accept and purchase such Additional Purchased Shares from the Selling
Parties for a purchase price per share of $5.00; provided, however, that
Hampshire shall have no obligation to purchase such Additional Purchased Shares
and the Selling Parties shall have no obligation to sell such Additional
Purchased Shares after the date that is 90 days after the date hereof, provided,
further, that in no event shall Hampshire be required to purchase in excess of
170,000 Additional Purchased Shares in the aggregate. Hampshire agrees to make
reasonable efforts (which in no event shall require Hampshire to incur any fees
or expenses) to cooperate with the Selling Parties to identify and locate
Additional Purchased Shares. Concurrently with the delivery of the purchase
price for such Additional Purchased Shares by Hampshire, the Selling Parties
shall deliver the stock certificates representing the Additional Purchased
Shares and duly executed Stock Powers authorizing the transfer of such
Additional Purchased Shares in accordance with the terms of this Agreement, or,
in the case of any Additional Purchased Shares held by the Selling Parties in
book entry form, Hampshire shall have received confirmation that such shares
have been transferred in book entry form to the account of Hampshire at a broker
designated by Hampshire, in each case free and clear of any Lien. In the event
any certificate representing such Additional Purchased Shares has been lost,
destroyed or stolen, the Selling Parties, as a condition to the receipt of the
purchase price therefor, shall execute a customary lost certificate affidavit in
the form required by Hampshire’s transfer agent. In the event that Hampshire
purchases any Additional Purchased Shares pursuant to the terms of this
Section 1.1(c), such Additional Purchased Shares shall be deemed Purchased
Shares for the purposes of the representations an warranties contained in
Section 4.1(c).
Section 1.2. Payment of Purchase Price. Concurrently with the execution hereof
and the delivery of the stock certificates representing the Purchased Shares and
the Stock Powers in accordance with Section 1.1 hereof (or a Lost Certificate
Affidavit), Hampshire shall make payment of the Purchase Price, less any
payments due to Hampshire pursuant to Section 2.1 hereof, to the Selling Parties
by certified or bank check or wire transfer of immediately available funds to
the accounts designated by the Selling Parties and specified on Schedule A
hereto.
Article II.
SETTLEMENT AND RELEASE
Section 2.1. Payments to Hampshire. (a) Taking into consideration and in full
satisfaction and settlement of all Claims that Hampshire has asserted or has
represented that it can assert against Ludwig Kuttner, including, without
limitation, the Hampshire Claims, and excluding the Indemnified Claims as
contemplated below in Section 3.1 and taking into consideration and in full
satisfaction of all Claims that Ludwig Kuttner has asserted or has represented
that he can assert against Hampshire, including, without limitation, the Kuttner
Claims and excluding the indemnifications provided by Hampshire in Sections 3.2
and 3.3 below, Ludwig Kuttner shall pay Hampshire the sum of $1,554,000 (the
“Settlement Amount”) which shall be credited against the Purchase Price as
provided in Section 1.2.

 

3



--------------------------------------------------------------------------------



 



(b) Promptly following the date hereof (but in no event later than 60 days
following the date hereof), each of the Selling Parties shall return to
Hampshire any and all property owned or leased by Hampshire that is in the
possession or control of such Selling Party on the date hereof or that comes
within such Selling Party’s possession or control at any time following the date
hereof.
(c) Certain personal property (the “Personal Property”) owned by Ludwig Kuttner
is currently in storage at the 120 Enterprise Avenue South, Secaucus, New Jersey
(the “Warehouse”). Ludwig Kuttner shall remove all such Personal Property from
the Warehouse within 60 days following the date hereof at Ludwig Kuttner’s cost
and expense. If Ludwig Kuttner does not remove such Personal Property, the
parties hereto acknowledge that Hampshire shall have the right to dispose of
such Personal Property in any manner and Hampshire shall have no liability to
Ludwig Kuttner or to any of the other Selling Parties with respect to such
Personal Property. As of the date hereof, all of Ludwig Kuttner’s personal
property that is known by Hampshire to be in Hampshire’s possession or control
is located at the Warehouse.
Section 2.2. No Admission. Each of the Parties denies any fault, wrongdoing or
liability whatsoever. This Agreement shall not be deemed to be an admission or
concession (i) on the part of any of the Parties as to any of the facts alleged
or the validity of any Claims asserted by another Party, or (ii) on the part of
any of the Parties as to any weakness of such Claims.
Section 2.3. Release of Claims.
(a) Release of the Selling Parties by Hampshire. In exchange for the
consideration set forth herein, the sufficiency of which is hereby acknowledged,
Hampshire, individually and for each of its direct and indirect subsidiaries,
Affiliates, officers, directors, employees, predecessors, successors and assigns
(collectively, the “Hampshire Releasors”) hereby releases and forever discharge
the Selling Parties and all of their respective Affiliates, associates, general
or limited partners or partnerships, predecessors, successors, heirs, executors,
administrators or assigns, or any of their respective present or former
officers, directors, trustees, employees, agents, attorneys, representatives,
stockholders and insurers (collectively, the “Seller Releasees”) from all
rights, damages, losses, injuries, liabilities, demands, actions, claims, suits,
proceedings, investigations or causes of action of any kind whatsoever, in any
court, administrative agency or other forum (collectively, “Claims”) whether
known or unknown, fixed or contingent, asserted or unasserted, that the
Hampshire Releasors ever had or hereafter may have by reason of any matter,
cause or thing whatsoever, from the beginning of the world to the day of the
date of this Agreement, including, but not limited to, claims which were, or
could have been, asserted in, or which arise out of or relate to the matters at
issue in, the Hampshire Claims, provided, however, that, subject to
Section 5.15, nothing herein shall affect or release Hampshire’s rights to the
proceeds, if any, arising from the assertion of any Claim that the Securities
and Exchange Commission (the “SEC”) may bring pursuant to Section 304 of the
Sarbanes-Oxley Act or otherwise for the benefit of Hampshire or its
stockholders, subsidiaries or Affiliates, provided, further, that no release
pursuant to this Section 2.3(a) shall release the Indemnified Claims (as defined
below).

 

4



--------------------------------------------------------------------------------



 



(b) Release of Hampshire by the Selling Parties. In exchange for the
consideration set forth herein, the sufficiency of which is hereby acknowledged,
the Seller Releasees, jointly and severally, individually and in their capacity
as stockholders of Hampshire, each on their own behalf and on behalf of each
other Seller Releasee, hereby release and forever discharge the Hampshire
Releasors and all of their respective Affiliates, associates, general or limited
partners or partnerships, predecessors, successors, heirs, executors,
administrators or assigns, or any of their respective present or former
officers, directors, trustees, employees, agents, attorneys, representatives,
stockholders and insurers from all Claims that the Seller Releasees ever had or
hereafter may have by reason of any matter, cause or thing whatsoever, whether
known or unknown, fixed or contingent, asserted or unasserted, from the
beginning of the world to the day of the date of this Agreement, including, but
not limited to, claims which were, or could have been, asserted in, or which
arise out of or relate to the matters at issue in, the Kuttner Claims, provided,
however, that no release pursuant to this Section 2.3(b) shall release the
indemnities provided by Hampshire pursuant to Sections 3.2 and 3.3, below.
(c) Simultaneous with the execution of this Agreement, counsel for the Parties
shall execute the attached Stipulation of Dismissal with Prejudice (in the form
attached hereto as Exhibit C) and cause such Stipulation to be submitted to the
American Arbitration Association thereby dismissing for all purposes the
arbitration designated Ludwig Kuttner v. Hampshire Group, Limited, No. 13 166
01880 06.
(d) Simultaneous with the execution of this Agreement, counsel for the Parties
shall execute the attached Stipulation of Dismissal with Prejudice (in the form
attached hereto as Exhibit D) and cause such Stipulation to be submitted to the
Court of Chancery of the State of Delaware thereby dismissing for all purposes
Ludwig Kuttner only from the action designated Hampshire Group, Limited v.
Ludwig Kuttner, Charles Clayton and Roger Clark, C.A. No. 3607-VCS.
Article III.
INDEMNIFICATION
Section 3.1. Indemnification of Hampshire. Ludwig Kuttner shall indemnify and
hold harmless Hampshire and its subsidiaries, Affiliates, associates,
predecessors, successors or assigns or insurers, or any of its or their
respective present or former officers, directors, employees, agents, attorneys,
representatives and stockholders (collectively the “Hampshire Indemnitees”),
against any Claims by federal, state or local taxing authorities against the
Hampshire Indemnitees arising out of Ludwig Kuttner’s alleged failure to pay
personal taxes to such taxing authorities (collectively the “Indemnified
Claims”) provided that Hampshire (i) affords timely notice to Ludwig Kuttner of
any such Indemnified Claims, (ii) cooperates to afford Ludwig Kuttner reasonable
access during normal business hours to relevant books and records of Hampshire,
and (iii) affords Ludwig Kuttner timely opportunity to address such matters with
such taxing authorities and to participate in the defense of such Claim at his
own expense.
Section 3.2. Indemnification of the Selling Parties. Hampshire shall indemnify
and hold harmless the Selling Parties to the full extent permissible under
Delaware law and Hampshire’s Certificate of Incorporation and Bylaws (each as
amended to date) for all Claims against the Selling Parties based upon or
arising out of this Agreement and Claims between Hampshire and the Selling
Parties, other than the Selling Parties’ failure to perform under this
Agreement.

 

5



--------------------------------------------------------------------------------



 



Section 3.3. Indemnification of Ludwig Kuttner. Hampshire shall indemnify and
hold harmless Ludwig Kuttner to the full extent permissible under Delaware law
and Hampshire’s Certificate of Incorporation and Bylaws (each as amended to
date) and consistent with the indemnification agreements between Hampshire and
certain Hampshire directors dated as of January 4, 2007 against all Claims or
threatened Claims alleging misconduct by him as an officer, employee or director
of Hampshire or any of its subsidiaries. If such a Claim or threatened Claim is
brought against Ludwig Kuttner as provided in this Section 3.3, Ludwig Kuttner
will promptly notify Hampshire, and Ludwig Kuttner and Hampshire will promptly
execute an Undertaking Agreement with respect to such claim or threatened claim
in substantially the form of Exhibit A hereto providing for advancement of
reasonable expenses to Ludwig Kuttner and Ludwig Kuttner’s undertaking to
reimburse Hampshire therefore in certain circumstances. Notwithstanding the
foregoing, Hampshire shall not be under any obligation to indemnify or hold
harmless Ludwig Kuttner with respect to any Claim or threatened Claim asserted
against him by the SEC or The United States Department of Justice with respect
to any such claim or threatened claim by any other federal, national, state,
provincial, departmental, local, foreign or similar government, governmental,
regulatory or administrative authority, branch, agency or commission or any
court, tribunal or judicial body.
Article IV.
REPRESENTATIONS AND WARRANTIES
Section 4.1. Representations and Warranties of the Selling Parties. Each of the
Selling Parties, jointly and severally, represents and warrants as follows:
(a) Authorization. Each of the Selling Parties has all requisite power,
authority and legal capacity to execute and deliver this Agreement and each
other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by such Selling Party in connection with the
consummation of the transactions contemplated by this Agreement (together with
this Agreement, the “Settlement Documents”), and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each of the
Settlement Documents will be upon its execution and consummation of the
transactions contemplated hereby, duly and validly executed and delivered by
such Selling Party and (assuming the due authorization, execution and delivery
by the other parties hereto and thereto) this Agreement constitutes, and each of
the Settlement Documents when so executed and delivered will constitute, legal,
valid and binding obligations of each Selling Party, enforceable against the
Selling Parties in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

6



--------------------------------------------------------------------------------



 



(b) Non-contravention. The execution, delivery and performance of the
transactions contemplated by this Agreement will not result in any violation or
be in conflict with or constitute, with or without the passage of time and
giving of notice, either (i) a default under any instrument, judgment, order,
writ, decree, contract or agreement applicable to any Selling Party or (ii) any
provision of federal or state law, statute, rule or regulation applicable to any
Selling Party.
(c) Ownership of the Purchased Shares. The Selling Parties collectively are the
record and beneficial owners of the Purchased Shares, except with respect to the
Purchased Shares that are held for the benefit of Ludwig Kuttner under the SPP,
of which he is the beneficial owner and not the record owner. The Selling
Parties collectively have good and marketable title to such Purchased Shares,
free and clear of any and all options, calls, contracts, commitments, demands,
liens, charges, security interests, equities, claims, pledges or encumbrances
whatsoever (“Liens”). The Selling Parties collectively have the full, absolute
and entire power, legal right and authority to sell, transfer, assign and
deliver the Purchased Shares as provided in this Agreement, and, upon delivery
of the Purchased Shares and payment therefor pursuant hereto, the Purchased
Shares will be owned by Hampshire and good and marketable title to the Purchased
Shares, free and clear of all Liens, will pass to Hampshire. Except for
Additional Purchased Shares, if any, the Purchased Shares constitute all of the
equity interests in Hampshire held, directly or indirectly, beneficially or of
record, wholly or partially owned, by the Selling Parties and their respective
Affiliates.
Section 4.2. Representations and Warranties of Hampshire. Hampshire represents
and warrants as follows:
(a) Authorization. Hampshire has all requisite power, authority and legal
capacity to execute and deliver this Agreement and each other Settlement
Document to be executed by Hampshire, and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each of the
Settlement Documents will be upon its execution and consummation of the
transactions contemplated hereby, duly and validly executed and delivered by
Hampshire and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement constitutes, and each of the
Settlement Documents when so executed and delivered will constitute, legal,
valid and binding obligations of Hampshire, enforceable against Hampshire in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
(b) Non-contravention. The execution, delivery and performance of the
transactions contemplated by this Agreement will not result in any violation or
be in conflict with or constitute, with or without the passage of time and
giving of notice, either (i) a default under any instrument, judgment, order,
writ, decree, contract or agreement applicable to Hampshire or (ii) any
provision of federal or state law, statute, rule or regulation applicable to
Hampshire.

 

7



--------------------------------------------------------------------------------



 



Article V.
MISCELLANEOUS
Section 5.1. Standstill. For a period of ten (10) years from the date hereof,
none of the Selling Parties nor any of their respective Affiliates shall,
directly or indirectly, (i) acquire any shares of Common Stock or any securities
convertible into or exchangeable for such shares (or any options to purchase
such shares or other derivative securities of Hampshire), (ii) propose to any
Person or take steps to effect or enter into any business combination,
restructuring, recapitalization or the sale or other disposition outside of
Hampshire’s ordinary course of business of any material portion of Hampshire’s
assets or other extraordinary transaction involving Hampshire or any of its
subsidiaries, (iii) seek election to or seek to place a representative on the
Board of Directors, (iv) solicit proxies or stockholder consents from any of
Hampshire’s stockholders or participate in any such solicitation for any purpose
or otherwise seek to control or influence the Board of Directors, (v) form, join
or participate in a “group” (as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) in connection with any of
the foregoing or (vi) make or cause Hampshire to make a public announcement
regarding any intention of any of the Selling Parties or their Affiliates to
take any action which would be prohibited by any of the foregoing.
Section 5.2. Resignation of Ludwig Kuttner. Concurrently with the receipt of the
Purchase Price by Ludwig Kuttner, Ludwig Kuttner shall resign from the Board of
Directors, the board of directors of each of its subsidiaries and from any
committee of the Board of Directors or the board of directors of any such
subsidiary. Ludwig Kuttner shall on the date hereof deliver a resignation letter
in the form attached hereto as Exhibit B.
Section 5.3. Non-disparagement; Disclosure. Neither the Hampshire Releasors nor
the Seller Releasees shall knowingly criticize, disparage or engage in any
conduct that may impair the reputation of any of the other, or their employees,
officers, managers, representatives or any of their principals and/or any of
their current or former directors or officers, or place any of the foregoing
parties in a negative light vis-à-vis any third party, including, without
limitation, Hampshire’s customers, employees, and vendors; provided, however,
that this provision shall not prevent any person including the Parties, from
providing testimony, other evidence or documents if that person is required to
do so by applicable law, rule or regulation of a governmental authority or
self-governing regulatory organization or otherwise by or in connection with
legal process . The Selling Parties acknowledge and agree that Hampshire will
file a Form 8-K with the SEC describing the terms hereof and attaching a copy of
this Agreement. A copy of such Form 8-K will be provided to Ludwig Kuttner a
reasonable time in advance of such filing. Until such time as such Form 8-K is
filed, no Party shall make any public announcement of the terms hereof or
proposed terms of any agreement with respect to the subject matter hereof
between Hampshire’s Selling Parties.
Section 5.4. Non-solicitation; Non-competition.
(a) For purposes of this Section 5.4, the term “Competitive Business” shall mean
that business of producing and selling moderately priced knit sweaters as
presently being conducted by Hampshire anywhere in the United States.

 

8



--------------------------------------------------------------------------------



 



(b) Each of the Selling Parties agrees that for a period of eighteen months from
the date of this Agreement, the Selling Parties and their respective Affiliates
(each a “Restricted Person”) shall not, directly or indirectly, for his, her or
its own account or for the account of any other Person, (i) encourage, solicit
or induce, or in any manner attempt to encourage, solicit or induce, any Person
that at such time or at any time during the 60 days immediately preceding such
time was employed by, an agent of, or a service provider to, Hampshire or any of
its subsidiaries to terminate such Person’s employment, agency or service, or,
in the case of an agent or service provider, otherwise reduce such agency or
service, as the case may be, with Hampshire or such subsidiary, (ii) hire any
Person employed by Hampshire or any of its subsidiaries at such time or at any
time during the 60 days immediately preceding such time, (iii) solicit or accept
business from any Person for whom Hampshire or any of its subsidiaries provided
products or services within the one-year period immediately preceding the date
of this Agreement, or (iv) solicit or accept business from any prospective
customer or client of Hampshire or any of its subsidiaries who, within the
one-year period immediately preceding the date of this Agreement, Hampshire or
such subsidiary had solicited; provided that clauses (iii) and (iv) immediately
above shall only apply insofar as such Restricted Person (whether directly or
indirectly, for his, her or its own account or for the account of any other
Person) is soliciting or accepting such business for the purpose of providing a
service or product that would constitute a Competitive Business.
(c) Ludwig Kuttner agrees that for a period of eighteen months from the date of
this Agreement, neither he nor his Affiliates shall, directly or indirectly,
individually or jointly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer or agent of, or enter
into the employment of or act as consultant to, any Competitive Business or use
or disclose any Confidential Information; provided, however, that (1) the
ownership by Ludwig Kuttner or his Affiliates of up to 1% in the aggregate of
the equity securities of any entity that has a class of securities registered
pursuant to the Exchange Act; (2) for the avoidance of doubt, the business
currently conducted by Ludwig Kuttner or his Affiliates of selling better-priced
Knit sweaters under the name of “AVA;”, and (3) the private label sweater
business, will not be deemed to be a Competitive Business. As used herein, the
term “Confidential Information” shall mean all information in the possession of
Ludwig Kuttner or his Affiliates regarding Hampshire and its subsidiaries or
Affiliates or any of their respective assets, properties or businesses, and any
other information regarding Hampshire and its subsidiaries or Affiliates that
Ludwig Kuttner or his Affiliates may obtain, except to the extend that (A) the
information must be disclosed by law, (B) the information becomes publicly
available by reason other than disclosure by the party subject to the
confidentiality obligation, (C) the information is independently developed,
(D) the information is obtained from another source not obligated to keep such
information confidential or (E) the information is already publicly known or
known to the receiving party when disclosed.
(d) If any court of competent jurisdictions shall at any time deem the duration
or the geographic scope of any of the provisions of this Section 5.4
unenforceable, the other provisions of this Agreement shall nevertheless stand
and the duration and/or geographic scope set forth in this Section 5.4 shall be
deemed to be the longest period and/or greatest size permissible by law under
the circumstances, and the Parties agree that such court shall reduce the time
period and/or geographic scope to permissible duration or size.

 

9



--------------------------------------------------------------------------------



 



Section 5.5. Certain Defined Terms. For the purposes hereof, the term (i)
“Affiliates” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person and (ii) “Person”
means any individual, corporation, limited or general partnership, limited
liability company, limited liability partnership, trust, association, joint
venture, governmental entity and other entity and group (which term will include
a “group” as such tern is defined in Section 13(d)(3) of the Exchange Act).
Section 5.6. Expenses. Each Party will bear its own expenses in connection with
the negotiation, drafting and execution of this Agreement.
Section 5.7. Integration. This Agreement constitutes a single integrated and
written contract expressing the entire agreement between the Parties. This
Agreement supersedes any prior understanding and agreements between the Parties
with respect to the subject matter herein. There are no representations,
agreements, arrangements or understandings between the Parties, oral or written,
relating to the subject matter of this Agreement that are not fully expressed
herein. Any statements, promises or inducements, whether made by any party or
any agent of any Party, that are not contained in this written Agreement, shall
not be valid or binding. This Agreement may not be enlarged, modified or altered
except by written agreement signed by each of the Parties to this Agreement.
Section 5.8. Governing Law. This Agreement shall be governed by, and interpreted
in accordance with, the laws of the State of New York, without reference to its
principles of conflict of laws.
Section 5.9. Specific Performance. Each Party acknowledges and agrees that each
Party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the Parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Parties shall be entitled to specific performance of this Agreement and its
terms and provisions in any action instituted in accordance with Section 5.10
hereof and to an injunction to prevent breaches of this Agreement.
Section 5.10. Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity hereof, including the determination of the scope or
applicability of this Agreement to arbitrate, shall be determined by arbitration
in New York, N.Y. Such arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. Judgment on any award resulting
from such arbitration may be entered in any court having jurisdiction over such
matter. This Section 5.10 shall not preclude any Party from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.
Section 5.11. Consent to Jurisdiction. Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York, for the purposes of any suit, action or other
proceeding to enforce the provisions of Section 5.9 or 5.10 hereof. In the event
that a federal court sitting in New York does not have jurisdiction, each of the
Parties hereby irrevocably submits to the exclusive jurisdiction of a state
court of New York, for the purposes of any suit, action or other proceeding to
enforce the provisions of Section 5.9 or 5.10 hereof. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS STIPULATION OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, OR ANY COURT OF THE STATE OF NEW YORK, AND
FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

10



--------------------------------------------------------------------------------



 



Section 5.12. Severability. In the event any provision contained in this
Agreement shall be determined to be invalid, illegal or otherwise unenforceable
in any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and the remaining provisions of this
Agreement shall not, at the election of the Party for whose benefit the
provision exists, be in any way impaired. However, if any such invalid, illegal
or unenforceable provision may be made valid, legal or enforceable by
modification thereof, then a court or other entity construing this Agreement may
interpret or modify it to ensure its enforceability. Should the general release
language of Section 2.3(a) hereof be null and void, at Hampshire’s option, this
Agreement may become null and void. Should the general release language of
Section 2.3(b) hereof be null and void, at the Selling Parties’ option, this
Agreement may become null and void. In either such event, the parties will
execute a new or supplemental Agreement including enforceable general releases
without receiving any additional consideration because this Agreement was
provided with the expectation that it would be fully enforceable.
Section 5.13. Full Knowledge; No Assignment. Each Party represents and warrants
that in executing this Agreement, (i)(1) in the case of Hampshire, it has relied
upon legal advice from Willkie Farr & Gallagher LLP, attorneys of its choice
licensed to practice law in the State of New York and (2) in the case of the
Selling Parties, they have relied upon legal advice from Katten Muchin Rosenman
LLP, attorneys of their choice licensed to practice law in the State of New
York, (ii) the terms of this Agreement have been completely read and explained
to such Party by such attorney(s), (iii) it fully understands, intends to agree
to and does agree to the terms of this Agreement, (iv) it has been apprised of
all information relevant to its known or anticipated Claims and this Agreement,
including without limitation, future risks, complications and costs, (v) such
party has not relied on any inducement, promise or representation made by any
other Party, or any party representing or serving any other Party and (vi) it
has not heretofore assigned or transferred, or purported to assign or transfer,
to any person or entity, any claim falling under this Agreement or any portion
thereof or interest therein.
Section 5.14. No Further Claim. Each Party hereby covenants and agrees that it
shall not initiate, institute, reinstitute, maintain, prosecute or voluntarily
aid in the initiation, institution, reinstitution, maintenance or prosecution of
any claim of any kind whatsoever, against any person, whether or not a Party, to
recover damages, attorneys fees, expenses of any type or any other losses
allegedly sustained as a result of this Agreement or the transactions
contemplated hereby; provided, however, that nothing contained in this
Section 5.14 shall prevent or preclude any Party from cooperating with any
pending or future investigation or Claim by any governmental entity.

 

11



--------------------------------------------------------------------------------



 



Section 5.15. No Duress. Each Party represents and warrants that it agrees that
this Agreement is fair and valid and that it executes this Agreement with full
knowledge and understanding of its provisions and under no compulsion or duress.
Section 5.16. Construction and Interpretation. This Agreement shall not be
construed more strictly against one Party than another merely by virtue of the
fact that it, or any part of it, may have been prepared by counsel for one of
the Parties, it being recognized that it is the result of arm’s-length
negotiations between the Parties and all Parties have contributed substantially
and materially to the preparation of this Agreement.
Section 5.17. Counterparts. This Agreement may be executed in counterparts and
by facsimile.
[Signature Page Follows]

 

12



--------------------------------------------------------------------------------



 



EACH OF THE PARTIES ACKNOWLEDGES THAT IT IS REPRESENTED BY COUNSEL, HAS HAD
SUFFICIENT TIME IN WHICH TO CONSIDER THIS AGREEMENT, HAS READ THIS AGREEMENT,
UNDERSTANDS IT, AND IS VOLUNTARILY ENTERING INTO IT.

          Dated: August 4, 2008   HAMPSHIRE GROUP, LIMITED
 
       
 
  By:   /s/ Harvey L. Sperry
 
       
 
       
 
  Name:   Harvey L. Sperry
 
       
 
       
 
  Title:   Chairman, Independent Committee, Board of Directors
 
       
 
        Dated: August 4, 2008   /s/ Ludwig Kuttner           Ludwig Kuttner,
individually
 
        Dated: August 4, 2008   /s/ Beatrice Ost-Kuttner           Beatrice
Ost-Kuttner, individually
 
        Dated: August 4, 2008   /s/ Fabian Kuttner           Fabian Kuttner,
individually
 
        Dated: August 4, 2008   K HOLDINGS LLC
 
       
 
  By:   /s/ Ludwig Kuttner
 
       
 
       
 
  Name:   Ludwig Kuttner
 
       
 
       
 
  Title:   Manager
 
       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Wire Instructions

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Undertaking
UNDERTAKING AGREEMENT
The following action was filed in the [Court] against [Hampshire Group, Limited
(“Hampshire Group”)], and certain of its officers and/or directors: [Name of
Proceeding].
In consideration of the advancement by Hampshire Group of the reasonable
expenses (including reasonable attorneys’ fees and expenses) incurred by the
undersigned in defending the undersigned’s interests in the action listed above
and any other related derivative actions (collectively, the “Proceedings”), the
undersigned hereby agrees and undertakes to repay all amounts so advanced by
Hampshire Group within thirty days of a demand for repayment by Hampshire Group
if it ultimately should be determined that the undersigned is not entitled to
indemnification under the provisions of Section 145 of the Delaware General
Corporation Law and the governing instruments of Hampshire Group, or if the
undersigned did not act in good faith and in a manner the undersigned reasonably
believed to be in or not opposed to the best interests of Hampshire Group.
The undersigned acknowledges that Hampshire Group’s agreement to advance such
reasonable expenses and the actual advancement thereof in connection with the
Proceedings does not create any obligation on the part of Hampshire Group to
advance such expenses in any other proceeding in which the undersigned is or may
become involved nor does it waive any claim or right whatsoever that Hampshire
Group might have or has had against the undersigned.
To the extent Hampshire Group makes any payments pursuant to this agreement, it
reserves the right, in its sole and absolute discretion to subrogate such
payments to claims made under any of its insurance policies.
The undersigned acknowledges and agrees that Hampshire Group reserves the right
to terminate this agreement at any time in its sole and absolute discretion by
written notice to the undersigned, and upon the giving of such notice, Hampshire
Group shall have no further obligations hereunder.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Undertaking Agreement this
 _____  day of ,  _____  , 20_.

     
 
   
 
   
 
  Ludwig Kuttner

          ACCEPTED AND AGREED:    
 
        HAMPSHIRE GROUP, LIMITED    
 
       
By:
       
 
       
 
  Name:
Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Resignation Letter
Hampshire Group, Limited
1924 Pearman Dairy Road
Anderson, SC 29625
Re: Resignation
To the Board of Directors (the “Board”) of Hampshire Group, Limited, a Delaware
corporation (the “Company”) and each of its Subsidiaries and Affiliates:
I hereby resign as a director and officer of the Company and each of its
subsidiaries and affiliates to which I hold such positions (or analogous
positions) and as a member of any and all committees of the Company and each of
its subsidiaries and affiliates to which I am a member, with my resignation to
be effective immediately and without any further action of the undersigned upon
receipt of the Purchase Price (as defined in that certain Stock Purchase and
Settlement Agreement and Mutual Releases (the “Settlement Agreement”), dated as
of the date hereof, by and among the undersigned, the Company and certain other
parties thereto), net of any amounts due under Section 2.1 of the Settlement
Agreement, plus $5,082.42, representing amounts due to me from the Company for
my service on the Board and any committee thereof through the date hereof.
Dated: August 4, 2008

     
 
   
 
   
 
  Ludwig Kuttner

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
AMERICAN ARBITRATION ASSOCIATION

         
 
  X    
LUDWIG KUTTNER,
  :   No. 13 166 01880 06 
 
  :    
Claimant,
  :    
-against-
  :    
 
  :    
HAMPSHIRE GROUP, LIMITED
  :    
 
  :    
Respondent.
  :    
 
  X    

STIPULATION OF DISMISSAL WITH PREJUDICE
It is stipulated by and between the undersigned that the above entitled
proceeding pending with the American Arbitration Association, be and the same
hereby is dismissed with prejudice and without cost to any party.

              WILLKIE FARR & GALLAGHER LLP   KATTEN MUCHIN ROSENMAN LLP
 
           
By
      By    
 
            787 7th Avenue   575 Madison Avenue New York, NY 10019-6099   New
York, NY 10022-2585  Counsel to Respondent, Hampshire Group, Limited   Counsel
to Claimant, Ludwig Kuttner

     
SO ORDERED:
   
 
 
   
Charles J. Moxley, Jr.
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

         
 
  X    
HAMPSHIRE GROUP, LIMITED,
  :   C.A. No.: 3607-VCS
 
  :    
Plaintiff,
  :    
 
  :    
v.
  :    
 
  :    
LUDWIG KUTTNER, CHARLES CLAYTON, and ROGER
  :    
CLARK,
  :    
 
  :    
Defendants.
  :    
 
  X    

STIPULATION OF DISMISSAL WITH PREJUDICE AGAINST LUDWIG KUTTNER
It is stipulated by and between the undersigned that the above entitled action,
be and the same is hereby is, dismissed with prejudice against Ludwig Kuttner
and without cost to any party.

              Morris, Nichols, Arsht & Tunnell LLP   Richards, Layton & Finger,
P.A.
 
           
By
      By    
 
            Chase Manhattan Centre, 18th Floor   One Rodney Square 1201 North
Market Street   920 North King Street P.O. Box 1347   Wilmington, DE 19801 
Wilmington, DE 19899-1347   (302) 651-7700  (302) 658-9200         Attorneys for
Plaintiff Hampshire Group, Limited   Attorneys for Defendant Ludwig Kuttner

     
SO ORDERED:
   
 
   
 
 
   

 

 